               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MICHAEL KEITH BROOKS,

                      Plaintiff,                   Case No. 18-CV-1767-JPS

 v.

 STEVEN ARTUS, QUIVON DILLON,
 JEFFREY ERICKSON, PEDRO RUIZ,                                      ORDER
 and BRANDON DECKER,

                      Defendants.


       Plaintiff filed a pro se complaint under 42 U.S.C. § 1983, alleging that

his civil rights were violated at the Milwaukee County Jail (“MCJ”). (Docket

#1). At the Court’s direction, see (Docket #21), Plaintiff has filed an amended

complaint, (Docket #22). This amended complaint largely contains the same

allegations as the original complaint, but includes more details and seeks

dismissal of certain defendants including Nurses Amy and Jackie, Matthew

Johnston, and Lieutenant Mateo. See id. at 12. The Court now turns to

screening that complaint. All of the legal standards announced in the

Court’s original screening order apply here. (Docket #8 at 1–3).

       Plaintiff’s allegations again concern the failure of MCJ staff to

provide him with adequate medical supplies to address an on-going health

issue. (Docket #22 at 3–9). Plaintiff explains that he uses a catheter to help

him urinate, and needs to change the catheter approximately four times per

day. Id. at 3. He alleges that between August and October 2017, he was not

supplied with enough catheters and related supplies to relieve himself on a

regular basis. As a result, he was forced to re-use catheters without surgical

lubricant, thereby exposing himself to urinary tract infections, or go as long



  Case 2:18-cv-01767-JPS Filed 12/23/19 Page 1 of 4 Document 32
as 16 hours without relieving himself. Id. at 4. Because of this delay in

receiving catheters, he experienced urine leakage, which soiled his clothes

and bedding. Id. He complained regularly about the situation to the named

officer defendants, and requested adequate medical supplies, showers, and

changes in clothes and bed linens. The officer defendants frequently denied

most, if not all, of these requests, forcing Plaintiff to sleep in soiled clothing

and bed linens and reuse old catheters. Id. at 4. Beginning on August 13,

2017, Plaintiff wrote to health services explaining the issue to Nurse

Practitioner Brandon Decker (“Decker”), and requesting better care. Decker

said he would look into the issue, but nothing changed. Id. at 6. Plaintiff

continued to receive an inadequate number of catheters and supplies, and

was forced to either reuse catheters or hold his urine, which resulted in pain

and soiled clothing and bedding. Beginning on August 15, 2017, Plaintiff

made his concerns known to Lieutenant Steven Artus, but still nothing

changed. Id.

       When Plaintiff complained again of his inadequate medical

treatment to Decker on September 13, 2019, he was told that the only

solution would be to install a permanent catheter and a urine bag. Id. at 5.

Plaintiff continued to receive an inadequate number of catheters and

related supplies. He also continued to file grievances and letters. Although

some of his grievance response forms indicated that his medical issue was

founded, there was no change in his treatment. Id. at 6–7. Throughout

September and October, Plaintiff continued to be denied showers and clean

clothes and linens, and was regularly forced to reuse catheters. He filed

additional grievance forms throughout September and October, indicating

that there had been no change in his treatment. Towards the end of October,

there was finally a partial response to Plaintiff’s treatment. Id. at 9.


                            Page 2 of 4
  Case 2:18-cv-01767-JPS Filed 12/23/19 Page 2 of 4 Document 32
However, as a result of the inadequate medical care over the course of three

months, Plaintiff suffered pain, was forced to sleep in soiled clothes and

linens, and was exposed to a heightened risk of infection.

       Plaintiff’s amended complaint successfully states claims for

deliberate    indifference     to    his   serious    medical      needs     and    for

unconstitutional conditions of confinement, in violation of the Eighth

Amendment.1 Plaintiff has alleged an objectively serious medical condition

that Defendants knew about and were deliberately indifferent in treating,

and that this indifference caused him some injury. Gayton v. McCoy, 593

F.3d 610, 620 (7th Cir. 2010). Plaintiff also alleged that the delay in receiving

adequate medical supplies unnecessarily prolonged his pain by forcing him

to reuse old catheters and hold his urine for extended periods of time. Petties

v. Carter, 836 F.3d 722, 730–31 (7th Cir. 2016).

       Plaintiff has also alleged that the named defendants were

deliberately indifferent to his conditions of confinement by denying him

showers and clean clothes and bed linens, and by forcing him to reuse his

catheters or hold his urine for extended periods of time, which constituted

an “unnecessary and wanton infliction of pain.” Hudson v. McMillian, 503

U.S. 1, 5 (1992); Farmer v. Brennan, 511 U.S. 825, 834 (1970) (holding that an

Eighth Amendment violation arises when prisoners are deprived of “the

minimal civilized measure of life’s necessities.”).


       1It remains unclear from Plaintiff’s allegations whether he should be
viewed as a convicted prisoner or a pretrial detainee for purposes of a Section 1983
claim. Prisoners are protected by the Eighth Amendment’s prohibition on cruel
and unusual punishment, while pretrial detainees are governed by the Fourteenth
Amendment’s due process clause. The Court again finds that Plaintiff can proceed
even under the more stringent standard provided by the Eighth Amendment.
What the appropriate standard is must be addressed by the parties in dispositive
motion practice or at trial. See Miranda v. Cty. of Lake, 900 F.3d 335, 350–54 (7th Cir.
2018).

                            Page 3 of 4
  Case 2:18-cv-01767-JPS Filed 12/23/19 Page 3 of 4 Document 32
      Thus, Plaintiff shall be permitted to proceed against these

defendants on two claims for Eighth Amendment violations: first, for

deliberate indifference to his serious medical needs, and second, for his

unconstitutional conditions of confinement. 28 U.S.C. § 1915A(b).

      Accordingly,

      IT IS ORDERED that Plaintiff’s amended complaint (Docket #22) be

and the same is hereby the operative complaint in this action;

      IT IS FURTHER ORDERED that Defendants Lieutenant Mateo,

Nurse Amy, Nurse Jackie, and Matthew Johnston be and the same are

hereby DISMISSED from this action; and

      IT IS FURTHER ORDERED that Defendants Steven Artus, Quivon

Dillon, Jeffrey Erickson, Pedro Ruiz, and Brandon Decker shall file a

responsive pleading to the amended complaint.

      Dated at Milwaukee, Wisconsin, this 23rd day of December, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                            Page 4 of 4
  Case 2:18-cv-01767-JPS Filed 12/23/19 Page 4 of 4 Document 32
